              Case 2:20-cv-00734-MLP Document 22 Filed 02/12/21 Page 1 of 10




 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   LAWRENCE C.,

 9                               Plaintiff,                Case No. C20-734-MLP

10          v.                                             ORDER

11   COMMISSIONER OF SOCIAL SECURITY,

12                               Defendant.

13
                                          I.        INTRODUCTION
14
            Plaintiff seeks review of the denial of his application for Supplemental Security Income
15
     and Disability Insurance Benefits. Plaintiff contends the administrative law judge (“ALJ”) erred
16
     in discounting his own allegations and the opinions of examining psychologist David Widlan,
17
     Ph.D. (Dkt. # 19 at 1.) As discussed below, the Court AFFIRMS the Commissioner’s final
18
     decision and DISMISSES the case with prejudice.
19
                                              II.   BACKGROUND
20
            Plaintiff was born in 1986, has a high school diploma and some college education, and
21
     has worked as a janitor and security guard. AR at 37, 230. Plaintiff was last gainfully employed
22
     in 2017. Id. at 203, 213.
23




     ORDER - 1
              Case 2:20-cv-00734-MLP Document 22 Filed 02/12/21 Page 2 of 10




 1           In March 2018, Plaintiff applied for benefits, alleging disability as of March 1, 2016. 1 AR

 2   at 188-200. Plaintiff’s applications were denied initially and on reconsideration, and Plaintiff

 3   requested a hearing. Id. at 116-19, 123-38. After the ALJ conducted a hearing in April 2019 (id.

 4   at 32-53), the ALJ issued a decision finding Plaintiff not disabled. Id. at 15-27.

 5           Utilizing the five-step disability evaluation process, 2 the ALJ found:

 6           Step one: Plaintiff has not engaged in substantial gainful activity since the alleged onset
             date.
 7
             Step two: Plaintiff has the following severe impairments: attention deficit hyperactivity
 8           disorder not otherwise specified (“NOS”), cognitive disorder NOS v. borderline
             intellectual functioning, major depressive disorder, and personality disorder NOS.
 9
             Step three: These impairments do not meet or equal the requirements of a listed
10           impairment. 3

11           Residual Functional Capacity: Plaintiff can perform a full range of work at all exertional
             levels, with the following non-exertional limitations: he is limited to simple, routine
12           tasks. He cannot interact with the general public, and can have only brief interaction with
             co-workers but no tandem or cooperative work. He can accept instructions from
13           supervisors.

14           Step four: Plaintiff can perform past relevant work as an industrial cleaner.

15           Step five: In the alternative, there are also other jobs that exist in significant numbers in
             the national economy that Plaintiff can perform, and Plaintiff is therefore not disabled.
16
     AR at 15-27.
17
             As the Appeals Council denied Plaintiff’s request for review, the ALJ’s decision is the
18
     Commissioner’s final decision. AR at 1-6. Plaintiff appealed the final decision of the
19
     Commissioner to this Court. (Dkt. # 4.)
20

21

22

23   1
       At the administrative hearing, Plaintiff amended his alleged onset date to January 30, 2018. AR at 36.
     2
       20 C.F.R. §§ 404.1520, 416.920.
     3
       20 C.F.R. Part 404, Subpart P, Appendix 1.


     ORDER - 2
               Case 2:20-cv-00734-MLP Document 22 Filed 02/12/21 Page 3 of 10




 1                                        III.     LEGAL STANDARDS

 2           Under 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of social

 3   security benefits when the ALJ’s findings are based on legal error or not supported by substantial

 4   evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 (9th Cir. 2005). As a

 5   general principle, an ALJ’s error may be deemed harmless where it is “inconsequential to the

 6   ultimate nondisability determination.” Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012)

 7   (cited sources omitted). The Court looks to “the record as a whole to determine whether the error

 8   alters the outcome of the case.” Id.

 9           “Substantial evidence” is more than a scintilla, less than a preponderance, and is such

10   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.

11   Richardson v. Perales, 402 U.S. 389, 401 (1971); Magallanes v. Bowen, 881 F.2d 747, 750 (9th

12   Cir. 1989). The ALJ is responsible for determining credibility, resolving conflicts in medical

13   testimony, and resolving any other ambiguities that might exist. Andrews v. Shalala, 53 F.3d

14   1035, 1039 (9th Cir. 1995). While the Court is required to examine the record as a whole, it may

15   neither reweigh the evidence nor substitute its judgment for that of the Commissioner. Thomas v.

16   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). When the evidence is susceptible to more than one

17   rational interpretation, it is the Commissioner’s conclusion that must be upheld. Id.

18                                               IV.    DISCUSSION

19           A.       The ALJ Did Not Harmfully Err in Discounting Plaintiff’s Subjective
                      Allegations
20
             The ALJ summarized Plaintiff’s subjective allegations and explained that he discounted
21
     them 4 because his allegations were inconsistent with the objective medical evidence, which
22

23   4
      Although the Commissioner suggests that the ALJ did not discount Plaintiff’s allegations (dkt. # 20 at
     3-4), the ALJ’s decision explicitly states that he found Plaintiff’s allegations to be “not entirely consistent




     ORDER - 3
              Case 2:20-cv-00734-MLP Document 22 Filed 02/12/21 Page 4 of 10




 1   indicated that Plaintiff’s symptoms improved with treatment when compliant with medication,

 2   and that the remaining limitations were not disabling. AR at 20-25. Plaintiff argues that the ALJ

 3   failed to provide a clear and convincing reason to discount Plaintiff’s allegations, as required in

 4   the Ninth Circuit. See Burrell v. Colvin, 775 F.3d 1133, 1136-37 (9th Cir. 2014).

 5           First, Plaintiff argues that the ALJ erred in emphasizing that he stopped taking his

 6   medication before his hospitalization, because he should not be penalized for lacking insight into

 7   his need for medication. (Dkt. # 19 at 10.) Plaintiff here misses the ALJ’s point: the ALJ noted

 8   that Plaintiff’s symptoms improved when he took medication, and, conversely, worsened when

 9   he stopped taking medication. AR at 23-24. This is a valid reason to discount Plaintiff’s

10   allegations of disabling mental limitations. See, e.g., Wellington v. Berryhill, 878 F.3d 867, 876

11   (9th Cir. 2017) (“[E]vidence of medical treatment successfully relieving symptoms can

12   undermine a claim of disability.”).

13           Plaintiff also argues that the ALJ erred in finding that his claim of disability was

14   undermined by his statements indicating a desire to work, because his own desire to work does

15   not establish that he could in fact work. See AR at 24 (citing id. at 373, 402). The record contains

16   statements indicating that Plaintiff told his providers he intended to get a job, hoped to get a job

17   to supplement his income after receiving benefits, and was starting a vocational training

18   program. Id. at 373-74, 402. Plaintiff's providers also encouraged him to work or look for work.

19   See, e.g., id. at 392, 445, 449, 459. But even if this line of reasoning does not rise to the level of

20   clear and convincing, any error would be harmless in light of the ALJ's other independent, valid

21   reasons to discount Plaintiff's statements. See Carmickle v. Comm’r of Social Sec. Admin., 533

22
     with the medical evidence and other evidence in the record[.]” AR at 21. The ALJ’s decision devotes
23   multiple pages to contrasting Plaintiff’s allegations with the evidence in the record, and the ALJ
     concludes that the record “does not support limitations to the extent alleged.” Id. at 25. The
     Commissioner’s argument does not reflect an accurate characterization of the ALJ’s decision.


     ORDER - 4
                Case 2:20-cv-00734-MLP Document 22 Filed 02/12/21 Page 5 of 10




 1   F.3d 1155, 1162-63 (9th Cir. 2008).

 2          Plaintiff goes on to argue that the ALJ erred in finding that the medical evidence was

 3   inconsistent with Plaintiff’s allegations because Dr. Widlan’s examination reports corroborate

 4   his allegations and some of the mental status examinations do as well. (Dkt. # 19 at 10-11.) But

 5   the record also contains the evidence cited and referred to by the ALJ, which indicates largely

 6   normal objective findings when compliant with medication. See AR at 21-23; see also id. at

 7   346-47, 362, 364, 367, 380-81, 384-85, 402, 413, 420, 424, 433, 497. The ALJ acknowledged

 8   that the record indicates that Plaintiff has some mental limitations, but the ALJ did not err in

 9   finding that the record shows that Plaintiff’s limitations are less severe than alleged. Id. at 25

10   (“While [Plaintiff] does have some mental issues, the objective medical record for the

11   adjudicative period does not support limitations to the extent alleged.”).

12          Lastly, Plaintiff challenges the ALJ’s reasoning to the extent that he found that Plaintiff’s

13   “range of activities” was inconsistent with his allegations, without specifying which activities

14   contradicted which allegations. See AR at 21. The Court agrees that this line of reasoning is not

15   sufficiently specific, but finds this error to be harmless in light of the other valid, independent

16   reasons the ALJ provided for discounting Plaintiff’s allegations. See Carmickle, 533 F.3d at

17   1162-63.

18          Because the ALJ provided legally sufficient reasons to discount Plaintiff’s allegations,

19   the Court affirms this portion of the ALJ’s decision.

20          B.      The ALJ Did Not Harmfully Err in Discounting Dr. Widlan’s Opinions

21          Dr. Widlan examined Plaintiff twice, in February 2018 and in August 2018. In February

22   2018, Dr. Widlan completed a DSHS form opinion after reviewing no records, describing

23   Plaintiff’s symptoms and many marked and severe functional limitations and indicating that




     ORDER - 5
               Case 2:20-cv-00734-MLP Document 22 Filed 02/12/21 Page 6 of 10




 1   these limitations would persist 6-12 months. AR at 309-18. In August 2018, Dr. Widlan wrote a

 2   narrative report describing Plaintiff’s symptoms and many disabling limitations. Id. at 355-59.

 3   The ALJ found both of Dr. Widlan’s opinions to be less persuasive, and Plaintiff assigns error to

 4   that finding. See id. at 25.

 5                    1.      Legal Standards

 6            Because Plaintiff applied for benefits after March 27, 2017, new regulations apply to the

 7   ALJ’s evaluation of medical opinion evidence. Under the regulations, an ALJ “will not defer or

 8   give any specific evidentiary weight, including controlling weight, to any medical opinion(s) or

 9   prior administrative medical finding(s)[.]” 20 C.F.R. §§ 404.1520c(a), 416.920c(a). 5 The ALJ

10   must articulate and explain the persuasiveness of an opinion or prior finding based on

11   “supportability” and “consistency,” the two most important factors in the evaluation. Id. at (a),

12   (b)(1)-(2). The “more relevant the objective medical evidence and supporting explanations

13   presented” and the “more consistent” with evidence from other sources, the more persuasive a

14   medical opinion or prior finding. Id. at (c)(1)-(2). The ALJ may but is not required to explain

15   how other factors were considered, as appropriate, including relationship with the claimant

16   (length, purpose, and extent of treatment relationship; frequency of examination); whether there

17   is an examining relationship; specialization; and other factors, such as familiarity with other

18   evidence in the claim file or understanding of the Social Security disability program’s policies

19   and evidentiary requirements. Id. at (b)(2), (c)(3)-(5). But see id. at (b)(3) (where finding two or

20   more opinions/findings about same issue equally supported and consistent with the record, but

21   not exactly the same, ALJ will articulate how other factors were considered). Where a single

22
     5
      “A prior administrative medical finding is a finding, other than the ultimate determination about
23   [disability], about a medical issue made by our Federal and State agency medical and psychological
     consultants at a prior level of review . . . in [a] claim based on their review of the evidence in your case
     record[.]” 20 C.F.R. §§ 404.1513(a)(5), 416.913(a)(5).


     ORDER - 6
              Case 2:20-cv-00734-MLP Document 22 Filed 02/12/21 Page 7 of 10




 1   medical source provides multiple opinions or findings, the ALJ conducts a single analysis and

 2   need not articulate how each opinion or finding is considered individually. Id. at (b)(1).

 3                  2.      Lack of Familiarity with the Longitudinal Record

 4          The ALJ noted that Dr. Widlan’s opinions were not informed by familiarity with the

 5   entire record but were instead based on two examinations with minimal records review. AR at

 6   25. The ALJ found that the record showed largely normal mental status examinations with

 7   treating providers, and only limited, conservative treatment for Plaintiff’s mental conditions. Id.

 8   The ALJ also noted that the State agency consultants had the opportunity to review more records

 9   than Dr. Widlan (including both of Dr. Widlan’s opinions), and the ALJ therefore found their

10   opinions to be more persuasive and consistent with the record as a whole. Id.

11          Dr. Widlan’s limited familiarity with Plaintiff’s longitudinal record adequately explains

12   why his opinions are less persuasive, and would also constitute a specific, legitimate reason to

13   discount his opinions under the old regulations as well. See 20 C.F.R. §§ 404.1527(c)(6),

14   416.927(c)(6). Although Plaintiff suggests that it is logically inconsistent to find Dr. Widlan’s

15   opinions less persuasive because he only performed examinations and yet find more persuasive

16   the opinions of consultants who never examined Plaintiff (dkt. # 19 at 6), this misses the ALJ’s

17   point: the ALJ was concerned with not the frequency of examination, but the degree of

18   familiarity with the longitudinal record. Because Dr. Widlan did not have access to most of the

19   records, and his opinions were inconsistent with those records, the ALJ reasonably found his

20   opinions to be less persuasive. Plaintiff has not shown that this finding was unreasonable or

21   unsupported by substantial evidence, and therefore has failed to establish error in the ALJ’s

22   assessment of Dr. Widlan’s opinions.

23   //




     ORDER - 7
               Case 2:20-cv-00734-MLP Document 22 Filed 02/12/21 Page 8 of 10




 1                   3.       Reliance on Self-Report

 2           Plaintiff notes that the ALJ also stated that Dr. Widlan relied on Plaintiff’s subjective

 3   self-reporting and failed to provide “sufficient evidence of objective, clinical findings to support

 4   the degree of disabling severity opined.” AR at 25. Plaintiff points to the symptom inventories

 5   that he completed and his answers to interview questions (dkt. # 19 at 7), but these responses

 6   constitute self-report and thus do not undermine the ALJ’s interpretation. See AR at 316-18,

 7   357-58. The IQ testing does constitute objective evidence but does not necessarily correlate to

 8   some of the functional limitations Dr. Widlan described. See id. at 311 (describing severe

 9   communication limitations), 359 (describing disabling social limitations). Likewise, abnormal

10   affect does not necessarily correspond to any particular functional limitation. See id. at 357

11   (describing Plaintiff as exhibiting apathy, lethargy and a flattened affect). Plaintiff has not shown

12   that the ALJ erred in finding that Dr. Widlan relied on Plaintiff’s subjective reporting to some

13   degree in rendering his opinions. Because, as explained supra, the ALJ properly discounted

14   Plaintiff’s subjective reporting, Dr. Widlan’s reliance on that reporting reasonably suggests that

15   his opinions are less persuasive due to lack of objective support. 6

16                   4.       Mental Status Examinations

17           Lastly, Plaintiff argues that the ALJ erred in finding Dr. Widlan’s opinions to be

18   inconsistent with the record because the record actually contains many abnormal mental status

19   examination findings. (Dkt. # 19 at 7-8.) Plaintiff indeed points to some abnormal findings in

20   mental status examinations performed by treating providers (dkt. # 19 at 8 (citing AR at 346,

21
     6
       Under cases relying on the old regulations, this reasoning would have constituted a specific, legitimate
22   basis to discount Dr. Widlan’s opinions as well. See, e.g., Bray, 554 F.3d at 1228 (“As the district court
     noted, however, the treating physician’s prescribed work restrictions were based on Bray’s subjective
23   characterization of her symptoms. As the ALJ determined that Bray’s description of her limitations was
     not entirely credible, it is reasonable to discount a physician’s prescription that was based on those less
     than credible statements.”).


     ORDER - 8
                 Case 2:20-cv-00734-MLP Document 22 Filed 02/12/21 Page 9 of 10




 1   352, 381, 384, 442, 445, 449, 459, 464, 467, 472, 481, 492, 507-08)), but some of these findings

 2   pertain to eye contact, hygiene, or self-reported mood, which do not necessarily correspond to

 3   any particular functional limitation. The record does contain some abnormal findings as to

 4   thought process and/or speech, although some of these findings are internally inconsistent or

 5   suggest Plaintiff presented both normally and abnormally during the examination, and one

 6   pertains to a time when Plaintiff was not taking medications consistently. See, e.g., AR at 352

 7   (indicating conflicting findings in multiple categories), 442 (listing some abnormal findings yet

 8   concluding “no impairments noted”), 445 (same), 449 (same), 456 (same), 459 (same), 464

 9   (describing hygiene problems and slow, monotone speech, with logical thought process), 467

10   (listing some abnormal findings yet concluding “no impairments noted”), 481, 492, 507-08

11   (Plaintiff had not been taking medication consistently). The record also contains many normal or

12   mostly normal mental status examinations, as well. Id. at 346-47, 362, 364, 367, 380-81, 384-85,

13   402, 413, 420, 424, 433, 497. Accordingly, substantial evidence supports the ALJ’s finding that

14   the treatment record was inconsistent with Dr. Widlan’s findings, and the ALJ did not err in

15   finding that Dr. Widlan’s opinions were less persuasive due to conflict with the treatment

16   record. 7

17                   5.      Limited, Conservative Treatment

18           Finally, Plaintiff disagrees with the ALJ that his treatment was limited and conservative.

19   (Dkt. # 19 at 8.) Plaintiff’s arguments in this regard have merit, because the ALJ did not explain

20   why he found Plaintiff’s treatment to be limited or conservative when considering Plaintiff’s

21

22
     7
       Again, this reasoning would have passed muster under cases applying the old regulations. See, e.g.,
23   Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (not improper to reject an opinion presenting
     inconsistencies between the opinion and the medical record).




     ORDER - 9
             Case 2:20-cv-00734-MLP Document 22 Filed 02/12/21 Page 10 of 10




 1   conditions. This error is harmless, however, because the ALJ provided other valid independent

 2   reasoning to explain why he found Dr. Widlan’s opinions to be less persuasive.

 3          For all of these reasons, the Court affirms the ALJ’s assessment of Dr. Widlan’s

 4   opinions.

 5                                      V.      CONCLUSION

 6          For the foregoing reasons, the Commissioner’s final decision is AFFIRMED, and this

 7   case is DISMISSED with prejudice.

 8          Dated this 12th day of February, 2021.


                                                        A
 9

10                                                      MICHELLE L. PETERSON
                                                        United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 10
